DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 05/11/22 have been fully considered but they are not persuasive.
On page 8 regarding 103 rejections, argues independent claim 21 is amended so that the first radius of curvature of one of the proximal apices is greater than 2.0 mm, which overcomes the rejection in view of Berra [0063] and [0167] who teaches proximal apices with radii of curvature “approximately equal to 1.5 mm”. Applicant argues the amended claim requires a minimum radius of curvature 33.33% greater than Berra’s maximum radius of curvature and thus overcomes the rejection of record. On page 9 Applicant argues Berra’s sizing is made with reference to the aorta, which is the largest blood vessel in the body, and their larges apex for the largest vessel is already established and thus Applicant’s sizing is unexpected for the aorta.
The Examiner respectfully disagrees. Berra provides adequate motivation for changing the result effective variable of the size of radii of curvature for apices at one end of a stent for the purposes of preventing vessel perforation. Since larger radii of curvature than those recited by Berra doesn’t appear to change the rationale for modification, the person of ordinary skill in the art would have found it obvious to have the first proximal radii of curvature any measure larger than the second distal radii of curvature, since Berra appears to teach the bottom line of radii of curvature of proximal apices that would prevent perforation. Going larger by any amount appears to fall within the rationale of a person of ordinary skill. See below.
On page 9 regarding 103 rejections to claim 29 Applicant argues amendments overcome the rejection of record since 0.6 mm (of the claim) is 20% lower than Berra’s 0.5 mm recitation for the aorta, which means Applicant’s use of the different radii of curvature is unexpected. 
The Examiner respectfully disagrees and notes Applicant is focusing on “percentage” difference, when the actual difference between 0.5 mm and 0.6 mm is very minimal.  As is noted in the rejection, “approximately 0.5 mm” is understood to teach/make obvious a radius of curvature of 0.6 mm.
On page 10 regarding 103 rejections to claim 34 Applicant argues amendments overcome the rejection of record, since Berra’s teaching of its largest radii of curvature (1.5 mm) is three times greater than its smaller radius of curvature (0.5 mm), and Applicant’s claimed invention requires the largest radius of curvature to be at least four times greater (33.33% higher) than Berra’s teachings. Applicant again argues that since Berra teaches the invention is for use within the aorta, the Applicant’s ranges/values are unexpected.
The Examiner respectfully disagrees, referring to the rejection below regarding amended claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-22, 24-29, 31-32, 34-36, 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenberg et al. (US 20040106978 A1) hereinafter known as Greenberg in view of Berra et al. (US 20050049674 A1) hereinafter known as Berra.
Regarding claim 21, Greenberg discloses a stent-graft system (20) for treatment of a medical condition (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Greenberg was considered capable of performing the cited intended use of treating a medical condition, for example aneurysm. See [0007]), the system comprising:
a proximal component (Figures 1-2) comprising a graft (Figures 1-2 item 3) having proximal (top) and distal ends (bottom), and further comprising a stent having a plurality of proximal and distal apices connected by a plurality of generally straight portions (Figure 1 item 11), where at least one of the distal apices of the stent is attached to the graft using one or more sutures (Figure 2 items 12, 19),
where each proximal apex comprises a first curved portion and each distal apex comprises a second curved portion (Figures 1-2; top and bottom curves of the stent (11) respectively); and 
a distal component (Figures 3-4) comprising a graft (Figures 3-4 item 22) having proximal (top) and distal ends (bottom), where upon deployment, the proximal and distal components at least partially overlap with one another to permit continuous flow therebetween (this appears to be an intended method of deployment of the two structures, which doesn’t affect the structure of either component. (See the intended use statement above). See also Figures 5-6 and [0058]), 
but is silent with regards to the radius of curvature for one of the proximal apices is greater than that of one of the distal apices,
and the first radius of curvature of one of the proximal apices is greater than 2.0 mm.
However, regarding claim 21 Berra teaches a stent graft system which includes a stent (Figure 1 item 30) has proximal and distal apices with varying radii of curvature in that a first radius of curvature of a proximal apex is greater than a second radius of curvature of a distal apex ([0167] a proximal apex radius of curvature is “approximately 1.5 mm”; [0063] a distal apex has a radius of curvature of about 0.5 mm),
and the first proximal radius of curvature is at least 1.5 mm ([0167] the proximal apex radius of curvature is “approximately” 1.5 mm which is understood to cover variations both above and below 1.5 mm precisely. “Approximately” 1.5 mm is understood to teach “greater than” 1.5 mm, particularly since the disclosure further recite that the wider proximal radii of curvature are for the purposes of “prevent[ing] perforation of the blood vessel by the proximal apices 34, or, at a minimum, makes it much less likely for the bare stent 30 to perforate the vessel because of the less-sharp curvature of the proximal apices”. Accordingly, since Berra has set up the fact that the proximal apices are larger than the distal apices, and since In re Aller, 105 USPQ 233 has established that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, the person of ordinary skill in the art at the time the invention was made would have found it obvious to increase the radii of curvature of the proximal apices of the invention to be any value of “approximately 1.5 mm” or greater, including “greater than 2.0 mm” (which only differs from Berra by 0.5 mm). This is further supported by the fact that it has been held that discovering an optimum value of a result effective variable (which Berra has adequately established for the purpose of preventing vessel perforation) involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Greenberg and Berra are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Greenberg by changing the radii of curvature of the proximal or distal apices of the stent of the proximal component such as is taught by Berra in order to prevent the stent from puncturing the blood vessel near the proximal apices (Berra [0167]). 
Regarding claim 22, the Greenberg Berra Combination teaches the system of claim 21 substantially as is claimed, 
wherein Berra further teaches the first radius of curvature is at least two times greater than the second radius of curvature of one of the distal apices ([0167] and [0063] “approximately 1.5 mm” is at least twice as large as 0.5 mm). Further, see the rejection/modification of the value of the first proximal apices in the rejection to claim 21 above. 
Regarding claim 24, the Greenberg Berra Combination teaches the system of claim 21 substantially as is claimed, 
wherein Greenberg further discloses the distal component further comprises at least one z-stent coupled to the distal end of the graft and extending distally therefrom (Figure 3 item 34) that reduces proximal migration of the distal end of the distal component (this is stated as a functional limitation of the z-stent. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Greenberg discloses (as detailed above) all the structural limitations required to perform the recited functional language of reducing proximal migration of the distal end of the distal component (see at least Greenberg [0052] barbs would aid in preventing distal migration)), therefore was considered to anticipate the claimed apparatus.).
Regarding claim 25, the Greenberg Berra Combination teaches the system of claim 24 substantially as is claimed, 
wherein Greenberg further discloses the at least one z-stent coupled to the distal end of the graft comprises at least one barb oriented in a proximal direction ([0052]).
Regarding claim 26, the Greenberg Berra Combination teaches the system of claim 21 substantially as is claimed, 
wherein Greenberg further discloses each of the proximal apices of the stent are circumferentially offset from the distal apices (Figure 2).
Regarding claim 27, the Greenberg Berra Combination teaches the system of claim 21 substantially as is claimed, 
wherein Greenberg further discloses the stent is a proximal stent (the stent of Greenberg is understood capable of being called a “proximal” stent), and wherein the proximal component comprises at least five additional z-stents coupled to the graft at locations distal to the proximal stent (Figure 2; [0045], items 9 and 17). 
Regarding claim 28, the Greenberg Berra Combination teaches the system of claim 27 substantially as is claimed, 
wherein Greenberg further discloses of the at least five additional z-stents, proximal and distal z-stents are coupled to an inner surface of the graft (Figures 1-2) and at least three intermediate z-stents are coupled to an outer surface of the graft (Figure 1 items 9).
Regarding claim 29, Greenberg discloses a stent-graft system for treatment of a medical condition, the system comprising:
a proximal component comprising a graft having proximal and distal ends, and further comprising a stent having a plurality of proximal and distal apices connected by a plurality of generally straight portions, where at least one of the distal apices of the stent is attached to the graft using one or more sutures,
where each proximal apex comprises a first curved portion and each distal apex comprises a second curved portion so that the radius of curvature of one of the proximal apices is greater than that of one of the distal apices; and 
a distal component comprising a graft having proximal and distal ends (see the rejection to claim 21 above), where upon deployment, the proximal and distal components at least partially overlap with one another to permit a fluid passageway therebetween (Figures 5-6 and [0058]), 
where one of the proximal apices comprises a first radius of curvature (Figures 1-2),
but is silent with regards to a second radius of curvature of one of the distal apices is from 0.6-1.5 mm, and a ratio of the second radius of curvature to the first is about 1:2.6 to about 1:18.
However, regarding claim 29 Berra teaches a stent in which a radius of curvature of a distal apex of a stent is from about 0.6 – 1.5 mm ([0063] radius of curvature of “approximately 0.5 mm” is understood to teach/make obvious a radius of curvature of 0.6 mm (see explanation in the rejection to claim 21 above)), and 
a radio of a radius of curvature of the distal apices to proximal apices is about 1:2.6 to about 1:18 ([0063] approximately 0.5:approximately 1.5 is about 1:3). See the explanation/reasoning to combine in the rejection to claim 21 above.
Regarding claim 31 see the rejection to claim 26 above.
Regarding claim 32 see the rejection to claim 27 above.
Regarding claim 33 the Greenberg Berra Combniation teaches the stent-graft of claim 29 substantially as is claimed,
wherein Berra further teaches the second radius of curvature is about 0.5 mm and the first radius of curvature is about 1.5 mm ([0063]),
but is silent with regards to the first radius of curvature being about 6 mm and the second radius of curvature being about 1 mm.
However, regarding claim 39 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the values for the first and second radii of curvature so that they are 6 mm and 1 mm respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). Berra has established that having a bare stent having apices with larger radii of curvature than an attachment end of the stent to the remainder of the covered stent is established to both anchor the stent in place within a lumen while preventing/reducing the chance of perforation of the vessel (Berra [0165]-[0167]). The Examiner notes further that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Notably, the specific ranges which would work for dimensions for both suturing and preventing perforation of a vessel would likewise be obvious to the person of ordinary skill in the art. Finally, the Examiner notes the lack of criticality of the specific dimensions or proportions of the distal/proximal apices relative to each other, since Applicant’s specification [0035]-[0036] states that the range of working ratios of proximal/distal radii of curvature are so broad so as to be equally effective from 1:2.6 to 1:18. No criticality has been assigned to any of the ratios or dimensions, and all the dimensions and ratios of distal/proximal apices which fall into this range are considered to be obvious over one another as not providing any specific benefit or reason for use over any other.
Regarding claim 34, the Greenberg Berra Combination teaches a stent-graft system for treatment of a medical condition, the system comprising:
a proximal component comprising a graft having proximal and distal ends, and further comprising a stent having a plurality of proximal and distal apices connected by a plurality of generally straight portions, where at least one of the distal apices of the stent is attached to the graft using one or more sutures,
where each proximal apex comprises a first curved portion and each distal apex comprises a second curved portion so that the first radius of curvature of one of the proximal apices is greater than that of one of the distal apices; and 
a distal component comprising a graft having proximal and distal ends, where upon deployment, the proximal and distal components at least partially overlap with one another to permit continuous flow therebetween (see the rejection to claim 21 above), 
and wherein Berra further teaches a first radius of curvature of one of the proximal apices of the stent is at least three times greater than a second radius of curvature of one of the distal apices ([0063] 0.5 mm is at least two time less than 1.5 mm),
but is silent with regards to the radii of curvature of the proximal apices being at least four times greater than the second distal apices’ radii of curvature.
However, regarding claim 34, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first proximal radii of curvature so that they are larger than that of the second distal radii of curvature (e.g. at least four times greater, or so that the first proximal radii of curvature is at least about 2.0 mm (four times greater than “approximately 0.5 mm”).  Please see the explanation/reason to combine in the rejection of claim 21 above.
Regarding claim 35 see the rejection to claim 29 above.
Regarding claim 36 see the rejection to claim 26 above.
Regarding claim 38 see the rejection to claim 25 above.
Regarding claim 39, the Greenberg Berra Combination teaches the system of claim 34 substantially as is claimed, 
wherein Berra further teaches the second radius of curvature is about 0.5 mm and the first radius of curvature is about 1.5 mm ([0063]),
but is silent with regards to the first radius of curvature being about 6 mm and the second radius of curvature being about 1 mm.
However, regarding claim 39 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the values for the first and second radii of curvature so that they are 6 mm and 1 mm respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). Berra has established that having a bare stent having apices with larger radii of curvature than an attachment end of the stent to the remainder of the covered stent is established to both anchor the stent in place within a lumen while preventing/reducing the chance of perforation of the vessel (Berra [0165]-[0167]). The Examiner notes further that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Notably, the specific ranges which would work for dimensions for both suturing and preventing perforation of a vessel would likewise be obvious to the person of ordinary skill in the art. Finally, the Examiner notes the lack of criticality of the specific dimensions or proportions of the distal/proximal apices relative to each other, since Applicant’s specification [0035]-[0036] states that the range of working ratios of proximal/distal radii of curvature are so broad so as to be equally effective from 1:2.6 to 1:18. No criticality has been assigned to any of the ratios or dimensions, and all the dimensions and ratios of distal/proximal apices which fall into this range are considered to be obvious over one another as not providing any specific benefit or reason for use over any other.
Regarding claim 40 see the rejection to claim 27 above.

Claim(s) 23, 30, 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenberg in view of Berra as is applied above, further in view of White et al. (US 5782904 A) hereinafter known as White.
Regarding claim 23, the Greenberg Berra Combination teaches the system of claim 21 substantially as is claimed, 
wherein Greenberg further discloses the distal component further comprises a proximal z-stent coupled to the graft (Figure 3 item 28), 
but is silent with regards to the proximal end of the graft comprising a scallop that follows generally the shape of the proximal z-stent.
However, regarding claim 23 White teaches wherein a proximal end of a graft comprises a scallop that follows the shape of a proximal z-stent (Figures 2-3). Greenberg and White are involved in the same field of endeavor, namely stent-grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the graft to have a scallop that follows the shape of the proximal stent such as is taught by White in order to reduce the possibility that a piece of the graft present between the apices would project into the lumen and possibly partially occlude the lumen.
Regarding claim 30 see the rejection to claim 23 above.
Regarding claim 37 see the rejection to claim 23 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/16/22